PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion. shall be filed with the trial court and be treated as the notice of appeal from the August 19, 2015 order dismissing amended rule 3.850(i) petition, filed in lower court Case No. 2014-CA-103711 in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(e)(6)(D).
PETITION GRANTED.
PALMER, EVANDER, EDWARDS, JJ., concur.

. Challenging judgments and sentences in underlying felony Case Nos. 1984-CF-4851, 1984-CF-4852, 1984-CF-4853, 1984-CF-485S, 1984-CF-4856, 1984-CF-48S7, 1984» CF-4858, 1984-CF-48S9, 1984 CF -5974, and 1984-CF-6858.